UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter ended March 31, 2013 Commission File Number: 333-154912 U.S. RARE EARTH MINERALS, INC (Formerly known as U.S. Natural Nutrients & Minerals, Inc.) (Exact name of registrant as specified in its charter) Nevada 26-2797630 (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6460 Medical Center St. Suite 230 Las Vegas, NV (Address of principal executive offices) (Zip code) (503) 551-1989 (Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months and (2) has been subject to such filing requirements for the past 90 days. Yes T No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files); YesT No £. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer £ Smaller Reporting Company T Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes £ No T There were 183,365,578 shares of common stock outstanding as of March 31, 2013. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 3 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 4A(T).CONTROLS AND PROCEDURES 11 PART II - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 13 ITEM 1A.RISK FACTORS 13 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 13 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 13 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 13 ITEM 5.OTHER INFORMATION 13 ITEM 6.EXHIBITS 14 SIGNATURES 15 PART I– FINANCIAL INFORMATION ITEM 1. INTERIM FINANCIAL STATEMENTS U.S. RARE EARTH MINERALS, INC (Formerly known as U.S. Natural Nutrients & Minerals, Inc) BALANCE SHEETS March 31, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Prepaid expenses - Inventory Total current assets Property and Equipment, Net Total assets LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ 10% Series A Senior (non-subordinated) debentures Accrued interest Loan payable Total current liabilities and total liabilities STOCKHOLDERS' EQUITY Common stock: $0.001 par value; 300,000,000 authorized, 183,365,578 and 161,303,196 shares issued and outstanding as of March 31, 2013 and December 31, 2012, respectively Additional paid-in capital - common stock Preferred stock: $1.00 par value; 500,000 authorized, 37,500 shares issued and outstanding as of March 31, 2013 and December 31, 2012 38 38 Additional paid in capital - preferred stock Net assets from discontinued operations - Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to the financial statements. 3 U.S. RARE EARTH MINERALS, INC (Formerly known as U.S. Natural Nutrients & Minerals, Inc) STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended March 31, March 31, REVENUES $ $ Cost of goods sold Gross Profit General, selling and administrative expenses Total operating expenses Operating Loss ) ) Other income (expense): Depreciation ) - Other income - Interest expense ) ) Total other income (expenses) ) Net Loss before discontinued operations ) ) Discontinued operations - Net loss $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average of common shares outstanding See accompanying notes to the financial statements. 4 U.S. RARE EARTH MINERALS, INC (Formerly known as U.S. Natural Nutrients & Minerals, Inc) STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, March 31, Cash Flows from Operating Activities: Net Loss $ ) $ ) Depreciation Stock for services Net assets from discontinued operations ) - Changes in assets and liabilities: Increase accounts receivable ) ) Decrease prepaid expense Decrease inventory Increase accounts payable and accrued expenses Net cash provided by (used in) operating activities ) Cash flows from Investing Activities: Capital expenditures - ) Net cash used in investing activities - ) Cash flows from Financing Activities: Notes payable - Accrued interest Common stock issued for cash - Net cash provided by financing activities Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ Cash paid for: Interest $ $ - See accompanying notes to the financial statements 5 US. RARE EARTH MINERALS, INC. (Formerly known as U.S. Natural Nutrients & Minerals, Inc) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Note 1. Basis of Presentation and Organization and Significant Accounting Policies Basis of Presentation and Organization Basis of Presentation The accompanying financial statements have been prepared on substantially the same basis as the audited financial statements included in the Annual Report on Form 10-K for the year ended December31, 2012. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to the Securities and Exchange Commission (SEC)rules and regulations regarding interim financial statements. All amounts included herein related to thefinancial statements as of March 31, 2013 and the three months ended March 31, 2013 and 2012 are unaudited and should be read in conjunction with the audited financial statements and the notes there to included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. The Company completed the announced "spin-off" of its wholly owned subsidiary, Bio-Multimin, Inc. to the shareholders in January, 2013. Shares were distributed to each shareholder based on one share of Bio-Multimin, Inc. for each 5 shares of the Company owned shares.Therefore these financial statements are no longer consolidated. In the opinion of management, the accompanying financial statements include all necessary adjustments for the fair presentation of the Company’s financial position, results of operations and cash flows. The results of operations for the interim periods presented are not necessarily indicative of the operating results to be expected for any subsequent interim period or for the full fiscal year ending December31, 2013. U.S. Rare Earth Minerals, Inc. (Formerly U.S. Natural Nutrients and Minerals, Inc.) was incorporated in the state of Nevada on June 9, 2008. As used in these Notes to the Financial Statements, the terms the "Company", "we", "us", "our" and similar terms refer to U. S. Rare Earth Minerals, Inc. (Formerly U.S. Natural Nutrients and Minerals, Inc.) Going Concern The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern.To date, the Company generated minimal revenue and has experienced recurring net operating losses, had a net loss of $974,046 for the three months ended March 31, 2012, and a working capital deficiency of ($71,997) at March 31, 2013.These factors raise substantial doubt about the Company’s ability to continue as a going concern.These financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of liabilities that might result from this uncertainty. We will need to raise funds or implement our business plan to continue operations. In order to continue as a going concern, the Company will need, among other things, additional capital resources. Management’s plan is to obtain such resources for the Company by obtaining capital sufficient to meet its minimal operating expenses by seeking equity and/or debt financing. However management cannot provide any assurances that the Company will be successful in accomplishing any of its plans. 6 The ability of the Company to continue as a going concern is dependent upon among other things, its ability to successfully accomplish the plans described in the preceding paragraph and eventually begin operations in accordance with its business plan. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Note 2. Common Stock The Company’s authorized preferred stock is 50,000,000 with a $0.001 par value and common stock is 300,000,000 common shares with $0.001 par value. There were 183,365,578 shares of common stock outstanding as of March 31, 2013. On April 12, 2011, the Company announced that the board of directors approved a 3 for 1 forward split of the shares of common stock issued and outstanding effective May 2, 2011. Note 3. Recent Accounting Pronouncements From time to time new accounting pronouncements are issued by the Financial Accounting Standards Board or other standard setting bodies that may have an impact on the Company’s accounting and reporting. The Company believes that such recently issued accounting pronouncements and other authoritative guidance for which the effective date is in the future will not have an impact on its accounting or reporting or that such impact will not be material to its financial position, results of operations and cash flows when implemented. Note 4. Distributorship Agreement In February 2012, the Company entered into a distributor agreement with a Company to market its products in various countries. Under the terms of the agreement, the Company will receive payments upon the attaining of certain sales goals by the distributor. The agreement is for a period of 36 months and can be canceled by either party upon 30 days written notice. Note 5. Subsquent Events Management evaluated all activity of the Company through the issue date of the Financial Statements and noted that no subsequent events that would have a material impact on the financial statements as of and for the period ended March 31, 2013. 7 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS AND PLAN OF OPERATION The following discussion should be read in conjunction with our unaudited financial statements and the notes thereto. Forward-Looking Statements This quarterly report contains forward-looking statements and information relating to us that are based on the beliefs of our management as well as assumptions made by, and information currently available to, our management. When used in this report, the words "believe," "anticipate," "expect," "estimate," “intend”, “plan” and similar expressions, as they relate to us or our management, are intended to identify forward-looking statements. These statements reflect management's current view of us concerning future events and are subject to certain risks, uncertainties and assumptions, including among many others: a general economic downturn; a downturn in the securities markets; federal or state laws or regulations having an adverse effect on proposed transactions that we desire to effect; Securities and Exchange Commission regulations which affect trading in the securities of "penny stocks,"; and other risks and uncertainties. Should any of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described in this report as anticipated, estimated or expected. All forward-looking statements attributable to us are expressly qualified in their entirety by the foregoing cautionary statement. Overview U.S. Rare Earth Minerals, Inc. (Formerly U.S. Natural Nutrients and Minerals, Inc.) (the “Company”), primary focus is on sales and distribution of certain products derived from the Company’s mining activities relating to natural mineral deposits commonly known as Calcium Montmorillonite. These activities will be carried out through a web-based and distributor-based sales program directed at agricultural, animal and human uses of the products. To the extent that the company requires additional capital for operations that it cannot derive from profits from sales, the Company plans to sell additional shares of unregistered preferred stock to raise money for additional operating capital.There is no guarantee the Company will be successful in selling additional shares to raise funds for additional operating capital, or if successful, it will raise the desired amount or be on terms and conditions which are beneficial to the Company. Plan of Operation The Company markets and sells the product extracted in the mining process under the name “EXCELERITE®”.The Company believes that EXCELERITE® has broad applications for plants, animals and humans.Specifically, the Company believes that by adding EXCELERITE® back into the soil, household and commercial farmers are replacing what has been lost by the use of man-made fertilizers over hundreds of years. Farmers using EXCELERITE® are seeing higher yields and larger and more nutritious crops. In addition, studies suggest that animals whose feed is supplemented with Exceleriteâ grow healthier and produce more. The naturally chelated nutrients and minerals in EXCELERITE® may enhance the production of enzymes. Without enzymes living things cannot build protein and other vital processes.“Micro-Excelerite ™”, a supplement form of EXCELERITE® is believed to rejuvenate the health of the human body in many ways.In addition to its natural supply of 78 essential nutrients and minerals, its ionic charge removes toxins as it works through the digestive tract. The Company is marketing its products through various channels including but not limited to direct distribution, sales through third-party distributors and sales through the Company’s website.The Company has also undertaken to develop a network of distributors, both in the United States and internationally.The Company’s directors, Michael Tague and Dennis Cullison, have been marketing the product to agricultural customers in Oregon, throughout the United States and internationally as well. The Company has been engaged in various testing programs with several major agriculture firms for the past two years.Two of these firms are listed NYSE companies and do business worldwide.Results of these test on strawberries, carrots, peaches, soy beans, sweet potatoes and grapes have been very positive.EXCELERITE® has also been tested and proved to eliminate the odor from pig and cow manure which should lead to large orders from cattle and pig farmers worldwide.The product is also being tested by poultry farmers. Management believes that by partnering with these certain firms, long term business relationships will develop, deriving substantial future product sales.The Company is bound by certain “Non-Disclosure Agreements” and therefore cannot divulge the names of partnering companies.Announcements of the Company’s test results and identity of its partners will be forthcoming when certain test results are completed and the parties agree on the content of the disclosure. 8 RESULTS OF OPERATIONS The following table shows the financial data of thestatements of operations of the Company for the three-months ended March 31, 2013 and 2012. THREE-MONTHS ENDED MARCH 31, 2-MONTHS ENDED MARCH 31, 2012. March 31, March 31, $ % Change Change REVENUES $ $ $ ) -14 % Cost of sales ) -72 % General and administrative expenses 86 % Operating Loss $ ) $ ) $ ) During the three months ended March 31, 2013, we incurred expenses of $1,066,692 an increase of 86% from the three months ended March 31, 2012.Professional and legal fees of approximately $42,285 were incurred in relation to the preparation, review, and filing of our financial statements with the Securities and Exchange Commission. Other professional fees consisted of clerical and start-up fees necessary to develop our business and investigate new business plans which resulted in our change of focus as of October 2009. THREE-MONTHS ENDED MARCH 31, 2-MONTHS ENDED MARCH 31, 2011. March 31, March 31, $ % Change Change REVENUES $ $ $ % Cost of sales ) ) ) % % General and administrative expenses ) ) 58 % Operating Loss $ ) $ ) $ 65
